              Case 3:21-cr-00232-AHG Document 20 Filed 02/08/21 PageID.41 Page 1 of 1
AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                            Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.

                                                                                 Case Number: 21-cr-l}0232-AHG
                                                                                                                           --
                                                                                 (For Offenses Committed On or After November I, 1987)
                                                                                                                                          -
                       Pablo Pena-Perete

                                                                                 Salil Dudani, Federal Defenders Inc.
                                                                                 Defendant 's A 1/orney
                                                                                                                                '        -
REGISTRATION NO. 3285 4051                                                                                 FILED
THE DEFENDANT:                                                                                             FE3 0 8 2021
 IZI pleaded guilty to count(s) 1 of the Information                                                           ..
                                                                                           ,-.I
                                                                                           -
                                                                                                  r
                                                                                               ._ _
                                                                                                      '
                                                                                                      '·    -..,·   -- -
                                                                                                                    '--'
                                                                                                                                ~   ~"
                                                                                                                           ,1 1 ._, I   1 ,'v f   \,.,\}I.Jr, J


 D was found guilty to count( s)                                                      SOUiHi:f;'-, D1s- ry: r (JF CMIFOf, NII\
                                                                                      6Y                    A.       "," 7"
       after a plea of not guilty.                                                 (./ '

       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                                                 Count Number{s)
8:1325(a)(l)                      Improper Entry by an Alien (Misdemeanor)                                                                                1


 D The defendant has been found not guilty on count( s)
                                                                          - - - - - - -- - - - -- - - - - - - -
 [Z)   Count(s) Underlying counts                                              dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                             45 DAYS

 IZI Assessment: $1 0 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         February 8, 2021
                                                                         Date of Imposition of Sentence



                                                                         HONORABLE ALLISON H. GODDARD
                                                                         UNITED STATES MAGISTRATE JUDGE


                                                                                                                    21-cr-00232-AHG
